Case 20-20425-GLT         Doc 53
                               Filed 02/13/20 Entered 02/13/20 14:45:26 Desc Main
                               Document     Page 1 of 6
                                                                      FILED
                                                                      2/13/20 2:19 pm
                                                                      CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT             U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

IN RE:

VIDEOMINING CORPORATION,                                  Bankruptcy No. 20-20425-GLT

                Debtor.                                   Chapter 11

VIDEOMINING CORPORATION,                                  Document No.

                Movant,                                   Related to Doc. Nos. 13,
                                                                               52 31, 39,
                                                          42 & 45
         vs.
                                                          Hearing Date and Time:
ENTERPRISE BANK, WHITE OAK                                March 12, 2020 at 3:30 p.m.
BUSINESS CAPITAL, INC., ON DECK
CAPITAL, ITRIA VENTURES, LLC,
BROADWAY ADVANCE FUNDING,
GREEN NOTE CAPITAL PARTNERS, INC.,

                Respondents.

               ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
                           THROUGH MARCH 12, 2020

         AND NOW, after notice and hearing on the Emergency Motion of the Debtor for

Authorization to use Cash collateral and White Oak Business Capital, Inc. (“White Oak”)

and Enterprise Bank (“Enterprise” and individually and collectively referred to herein as

the “Secured Creditors”) having claimed liens thereon, it is hereby ORDERED,

ADJUDGED AND DECREED as follows:

         (1) Debtor shall be, and hereby is, authorized on an interim basis to utilize the

cash collateral in the operation of its business and in accordance with the budget

attached as Exhibit A to its Emergency Motion for Interim and Final Orders Authorizing

the Debtor to Use Cash Collateral (the “Budget”). The Debtor shall be permitted a

variance of 15% of the budgeted amount of total weekly operating expenses and a
Case 20-20425-GLT       Doc 53     Filed 02/13/20 Entered 02/13/20 14:45:26          Desc Main
                                   Document     Page 2 of 6


variance of 10% of the budgeted amount of post-petition sales on a trailing 4 week basis

to be tested every 2 weeks commencing with the week ending on February 21, 2020.

Said authorization shall be valid through and including March 12, 2020. In the event the

Debtor’s actual financial results negatively deviate from the variances described above,

the Secured Creditors may make a motion to the Court on shorten time to revoke the

Debtor’s use of cash collateral.

        (2) All payments from Debtor to Robert O Lampl Law Office shall be deposited

and held in trust in the escrow account of Robert O Lampl Law Office until such

payments, and the fees and expenses related thereto, are approved by the entry of a

Court Order approving the relevant fee application of Robert O Lampl law Office.

        (3) The pre-petition liens of the Secured Creditors are hereby continued post-

petition to the same extent, priority and validity as existed prior to the within bankruptcy

on all assets including but not limited to the Debtor’s post-petition receivables.

       (4) The value of the Secured Creditors’ liens shall not be greater post-petition

than the value thereof at the time of the filing of the bankruptcy petition initiating this

case, plus accruals thereafter and minus payments to the Secured Creditors thereafter.

No additional financing statements or mortgages need be filed to perfect such post-

petition liens and security interests.

       (5) In the event the Debtor seeks the entry of an Order (“DIP Order”) authorizing

Debtor in Possession financing (“DIP Loan”), unless required on a more emergent basis

by the Borrower, it shall use its best efforts to file the motion for the DIP Loan (the “DIP

Motion”) to be returnable on March 12, 2020 at 3:30 pm, if practical and acceptable to

the Court. Upon the entry of the DIP Order, if one is entered, White Oak’s lien on the
Case 20-20425-GLT      Doc 53    Filed 02/13/20 Entered 02/13/20 14:45:26        Desc Main
                                 Document     Page 3 of 6


Debtor’s post-petition receivables shall be subordinated in favor of the DIP lender in the

amount owed to the DIP lender under the DIP Loan. Such a subordination shall apply

only to receivables generated by the Debtor after the entry of the DIP Order. White Oak

shall maintain its first priority lien position on all post-petition receivables created

between the date of the filing of the Debtor’s Voluntary Petition for Non-Individuals Filing

for Bankruptcy on February 4, 2020 (the “Petition Date”) and the date immediately prior

to the entry of the DIP Order.

       (6) The Debtor shall promptly pay to White Oak 30% of the collected amount of

all pre-petition receivables and all post-petition receivables created prior to the entry of

the DIP Order.

       (7) The Debtor shall participate in a weekly conference call with the Secured

Creditors and their advisors during which the Debtor shall provide details regarding its

performance and compliance with the Budget.

       (8) The Debtor shall provide White Oak’s consultant, Clear Thinking Group, LLC

(“CTG”) and Enterprise with access to view its books and records and make personnel

of the Debtor available to CTG and Enterprise’s reasonable requests to discuss the

Debtor’s financial, operational and sale process results.

       (9). The Debtor shall employ a broker to market all or substantially all of its

assets and/or its patent portfolio, as the Debtor deems appropriate in its reasonable

business judgment. The Debtor shall employ the Broker on or before February 29, 2020

and shall promptly file an application with the Court to approve the broker’s

employment. The broker must agree to commence its services on the date of

employment.
Case 20-20425-GLT     Doc 53    Filed 02/13/20 Entered 02/13/20 14:45:26          Desc Main
                                Document     Page 4 of 6


      (10) Pursuant to a further Order of the Court, the Debtor shall enter into a bona

fide sales agreement with a third-party for the sale of some or all of its assets on or

before August 21, 2020, the consideration of which shall be sufficient to pay the claims

of the Secured Creditors and any other lienholder having a lien superior to the Secured

Creditors on the assets being sold, in full. In the event the Debtor has not entered into

such sales agreement by August 21, 2020, the Debtor will immediately commence and

conduct an auction process for its patent assets which auction shall occur on or before

September 30, 2020, with a reputable broker who regularly conducts auctions of assets

similar to the Debtor’s patents. White Oak and Enterprise reserve their right to objection

to any such sale.

      (11) The rights, defenses and objections of all parties as to the Debtor’s use of
cash collateral including, but not limited to, any final determination as to the nature,

extent and priority of any lien thereon are preserved in full pending entry of a final

cash collateral order and entry of a final order authorizing DIP financing.

Additionally, the rights, defenses and objections      of   all   parties   are   specifically

preserved in full with respect to the contemplated DIP Motion, the value of the

Debtor’s assets, the approval of a broker, the approval of a sale process and auction

process, and all terms and conditions of the same including whether to provide DIP

financing or agree to the relief requested in such motions, or not.
       (12) Enterprise is authorized and directed to continue to service the Debtor’s
direct deposit or other accounts maintained by Enterprise (the “Bank Account”) as an

account of the debtor-in-possession, and to receive, process, honor, and pay, to the

extent funds are available, any and all checks, drafts, wire transfers, ACH transfers or

other requested debits (collectively the “Debits”) which are drawn on the Bank Account,
Case 20-20425-GLT        Doc 53   Filed 02/13/20 Entered 02/13/20 14:45:26         Desc Main
                                  Document     Page 5 of 6


whether dated on, before, or after the Petition Date, whether for obligations arising

before or after the Petition Date, including pre-petition payroll and associated payroll

taxes, which the Debtor represents such amounts are in compliance with the Budget

and the Bankruptcy Code. The Debtor will instruct Enterprise as to which Debits are not

authorized by Court Order or the Bankruptcy Code and should not be honored. Except

for those Debits that are authorized by an Order of this Court or the Bankruptcy Code,

the Debtor shall not instruct or request Enterprise to pay or honor any Debtor issued

checks prior to the Petition Date, or for an obligation arising prior to the Petition Date.

       (13) White Oak and Enterprise are hereby each granted and entitled to a super

priority administrative expense claim (each a “Super-Priority Claim”) pursuant to section

507(b) of the Bankruptcy Code, with priority over all other administrative expense claims

with the exception of any administrative expense claims asserted by any of the Debtor’s

Court approved professionals. The Super-Priority Claims of White Oak and Enterprise

shall be limited in amount to the diminution in value of their interests in and to their

respective collateral existing as of the Petition Date which occurs during this case.

       (14) A final hearing to consider the entry of an Order authorizing the Debtor to

use cash collateral on a final basis consistent with the terms set forth herein shall be

held on March 12, 2020 at 3:30 p.m. in Courtroom A 54th Floor, U.S. Steel Tower, 600

Grant St., Pittsburgh.

       (15) Any Objections to the entry of a final Order authorizing the use of cash

collateral consistent with the terms set forth herein shall be filed by March 5, 2020 at

4:00 p.m. ET, and promptly served on Respondents, the 20 largest unsecured creditors

of the Debtor, the United States Trustee and such other parties, if any, as may be

required by Bankruptcy Rule 4001 and Local Rule 4001.1-4001.3.
Case 20-20425-GLT     Doc 53   Filed 02/13/20 Entered 02/13/20 14:45:26      Desc Main
                               Document     Page 6 of 6


       (16) Counsel for Debtor shall serve this Order on the Respondents, the 20

largest unsecured creditors of the Debtor, the United States Trustee and such other

parties, if any, as may be required by Bankruptcy Rule 4001 and Local Rule 4001.1-

4001.3.



   Dated: 2/13/20
                                               ______________________________
                                               __
                                                _____
                                                    ___ _
                                                    ____ ___
                                                           ___
                                                             __
                                                             __
                                                              ___
                                                                _____
                                                                 __
                                                                 _ ___
                                                                    _____________
   cm: Robert Lampl, Esq.                      Gregory L.. Taddonio
                                                      yL
                                               United States
                                                      States Bankruptcy Court Jud
                                                                              Judge
